Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 19 March 2020, 28 February 2021, 17 March 2021 and 23 July 2021 were filed and are being considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 66-69 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 66-69 of copending Application No. 16/648,874 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 66-69 of copending Application ‘874 disclose the same subject matter of a container body decorator .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 66-69, 83-88 and 90-94 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Finan (US 2005/0045053).
Finan discloses the following claimed features:
Regarding claim 66, a container body decorator (Figures1 and 2, element 40) comprising: a controller (paragraph [0026]) having a software routine stored on a memory; a plurality of ink-jet printing heads (50) in communication with the controller; a segmented image transfer blanket (18) having a circumferential configuration comprising a plurality of print surfaces (17) each separated by a gap in the segmented 
Regarding claim 67, wherein the container body handling module comprises a plurality of impression rolls movable relative to the printing site (paragraphs [0019]-[0022] and [0024]).
Regarding claim 68, wherein each impression roll is configured to fit within an interior of each container body in a plurality of generally identical unadorned container bodies to be decorated by the container body decorator (paragraphs [0019]-[0022]).
Regarding claim 69, wherein each impression roll in the plurality of impression rolls transports one container body in the plurality of container bodies to the printing site (paragraphs [0019]-[0022]).
Regarding claim 83, wherein the container body decorator continuously and without interruption decorates a queue of substantially identical container bodies with a plurality of finished arts (paragraphs [0019]-[0022]).
Regarding claim 84, wherein each finished art in the plurality of finished arts is unique relative to a remaining population of finished arts in the plurality of finished arts (paragraphs [0019]-[0022]).
Regarding claim 85, wherein the plurality of inkjet printers (50) apply ink directly to the segmented image transfer blanket (18).
Regarding claim 86, wherein a cleaner member engages each printing surface to remove excess ink from the segmented image transfer blanket (paragraph [0004]).

Regarding claim 88, wherein the segmented image transfer blanket (18) comprises one or more relief features (17) engraved into each printing surface (Figure 1).
Regarding claim 90, comprising a plurality of printing sites (between elements 20 and 24).
Regarding claim 91, wherein the container handling module comprises a plurality of indexers, each comprising a plurality of impression rolls (paragraphs [0019]-[0022] and [0024]).
Regarding claim 92, the container body handling module includes a serpentine path followed by a plurality of impression rolls, wherein each container body in a plurality of container bodies is supported on a corresponding impression roll in the plurality of impression rolls (Figure 2, elements 24, 26, 44, 58).
Regarding claim 93, wherein the segmented image transfer blanket (18) may be selectively disengaged or spaced from the printing site wherein a container body selectively bypasses contact with the segmented image transfer blanket, or wherein a container body is selectively disengaged or spaced from the segmented image transfer blanket at the printing site wherein the container body selectively bypasses contact with the segmented image transfer blanket (paragraphs [0025]-[0027]).
.
Allowable Subject Matter
Claims 70-82 and 89 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reason for the allowance of claims 70-82 is the inclusion of the limitation of a container body decorator that includes each container body in the plurality of container bodies contacts a printing surface of the segmented image transfer blanket at the printing site without subsequently contacting any other printing surfaces in the plurality of printing surfaces.  It is this limitation found in the claims, as it is claimed in the combination of, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.
The primary reason for the allowance of claim 89 is the inclusion of the limitation of a container body decorator that includes a relief band that is recessed into each printing surface of the segmented image transfer blanket and is configured to align with an edge of an open end of a container body such that the edge is spaced from the printing surface during a transfer of ink from the segmented image transfer blanket to the container body.  It is this limitation found in the claims, as it is claimed in the .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Uptergrove (US 9,032,872) discloses a system for digitally printing directly on a plurality of containers that includes a device configured to determine an initial position or orientation of an individual containers; a plurality of print heads configured to print directly on the containers; and a plurality of container holders configured hold or retain an individual container, to rotate the individual container, and to maintain a rotational position of the individual container relative to at least one print head while printing occurs.  Petti et al (US 2015/0183211) disclose a dry offset rotary metal beverage container decorator has a plurality of ink applicators, a plurality of printing plates, and a plurality of transfer blankets.  Fleischer et al (US 2017/0008270) disclose an ink station assembly that includes a first oscillator roll and a second oscillator roll each having a longitudinal axis and being structured to oscillate back and forth along the longitudinal axis, a printing plate cylinder including a printing plate, and only one single form roll cooperating with the printing plate cylinder to apply a supply of ink to the printing plate.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN H DO whose telephone number is (571)272-2143.  The examiner can normally be reached on M-F 7:5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AN H DO/Primary Examiner, Art Unit 2853